Citation Nr: 0503280	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-20 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Propriety of a 30 percent evaluation assigned for an 
initial grant of service connection for post-traumatic stress 
disorder for the period from July 18, 2000 to June 16, 2002.

2.  Propriety of a 50 percent evaluation assigned for 
service-connected post-traumatic stress disorder for the 
period commencing on November 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection for post-traumatic stress disorder (PTSD) 
with an effective date of July 18, 2000 for the VA 
compensation award, based on the date on which he filed his 
claim for service connection for this disability.  The 
veteran filed a timely appeal of the evaluations assigned to 
this original award of service connection.  Consideration 
must therefore be given regarding whether the case warrants 
the assignment of separate ratings for his service-connected 
psychiatric disability for separate periods of time, from 
July 18, 2000, to the present, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Currently, the veteran is appealing 
a 30 percent evaluation for PTSD that was assigned for the 
period from July 18, 2000 to June 16, 2002, and a 50 percent 
evaluation assigned for PTSD for the period commencing on 
November 1, 2002.  A rating decision dated in October 2002 
awarded a temporary total rating from June 17, 2002 to 
October 31, 2002, under the provisions of 38 C.F.R. § 4.29 
for a period of inpatient treatment for the veteran's 
service-connected psychiatric disorder. 

The veteran has presented oral statements to the Board at a 
November 2004 videoconference hearing indicating that he is 
also claiming entitlement to a total rating for individual 
unemployability due to his service-connected disabilities.  
As this issue has not been adjudicated, it is referred to the 
RO for appropriate action.

The appeal, as it pertains only to the issue of the propriety 
of a 50 percent evaluation assigned for PTSD for the period 
commencing on November 1, 2002, is remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

For the period from July 18, 2000 to June 16, 2002, the 
veteran's service-connected PTSD was manifested by 
occupational and social impairment with reduced reliability 
and productivity due to irritability, nightmares, intrusive 
thoughts and memory flashbacks, and impaired memory and 
concentration ability, that produce sleeping problems and 
disturbances of motivation and mood, which impose difficulty 
in his ability to establish and maintain effective work and 
social relationships.


CONCLUSION OF LAW

For the period from July 18, 2000 to June 16, 2002, the 
criteria for a 50 percent evaluation, and no higher, for PTSD 
has been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in March 2001, May 2001, and March 2002 
in which it provided the veteran with an explanation of how 
VA would assist him in obtaining necessary information and 
evidence in support of his claim.  The veteran has been made 
aware of the information and evidence necessary to 
substantiate his claim and has been provided opportunities to 
submit such evidence.  A review of the claims file also shows 
that VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  With regard only to the period of 
July 18, 2000 to June 16, 2002, the Board finds that all 
relevant evidence pertaining to the veteran's psychiatric 
condition for the aforementioned span of time has been duly 
obtained and associated with the record.  This includes 
private and VA examination and counseling reports which 
address his PTSD.  The veteran has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim as it pertains to the period from 
July 18, 2000 to June 31, 2002.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual background and analysis:  Propriety of a 30 percent 
evaluation assigned for an initial grant of service 
connection for PTSD for the period from July 18, 2000 to June 
16, 2002.

The veteran's military records show that he was a medical 
technician who served aboard the U.S.S. Colleton, which was a 
small naval vessel that plied the rivers of the Republic of 
Vietnam.  According to the history of the U.S.S. Colleton, it 
served as a troop transport ship and floating emergency room.  
It was equipped with its own helicopter landing pad and 
hospital facilities and was a first-stop for many combat 
casualties to receive immediate medical attention and triage 
following being wounded in the field.  The veteran's 
stressors all relate to horrifying memories of treating 
grievously wounded soldiers who had sustained their injuries 
during combat and these stressors are consistent with his 
personal military history.

On July 18, 2000, the veteran filed his original claim for VA 
compensation for PTSD.  His claim was granted by a rating 
decision in December 2001.  Initially, a 10 percent 
evaluation was assigned for PTSD, commencing on July 18, 
2000.  The veteran filed a timely appeal and during the 
course of the appeal he was granted a 30 percent evaluation 
for the period from July 18, 2000 to June 31, 2002, with a 50 
percent evaluation commencing thereafter on November 1, 2002.  
The issue of the propriety of the 50 percent evaluation for 
the period starting on November 1, 2002, is the subject of a 
remand that will be addressed below.

Evidence that pertains to the status of the veteran's PTSD 
from the period from July 18, 2000 to June 31, 2002, consists 
of private and VA psychiatric treatment records, and also a 
written statement from the veteran's spouse that is dated in 
June 2000.  

The June 2000 lay witness statement shows that the veteran's 
spouse reported that his PTSD caused him to experience 
impaired impulse control and was prone to express 
inflammatory remarks that were filled with the potential to 
create intensely awkward moments if the veteran were to have 
stated them during a social setting.  The veteran thus 
avoided social contact with other people as much as was 
possible.  The veteran also had sleeping problems and 
experience frequent nightmares that related to his traumatic 
memories from service.  He also had low energy, difficulty 
concentrating his thoughts, and problems with substance abuse 
that were related to his PTSD.

In an October 2000 statement, the veteran's private 
psychiatrist, B. R. Cover, M.D., reported that he first 
treated the veteran in August 1994 for PTSD with complaints 
of trouble sleeping, excessive worry, an inability to calm 
his mind, flashbacks of traumatic memories from military 
service, and associated alcohol abuse.  The veteran was using 
psychotropic medication that only provided limited relief, if 
at all, from his psychiatric symptoms.  Although he was able 
to keep a job, Dr. Cover stated that the veteran's employers 
had contacted him on several occasions to report that the 
veteran's psychological and emotional problems were imposing 
an obvious and adverse impact upon his work.  Dr. Cover noted 
that the veteran presented new complaints of impaired short-
term memory, physical tremors that worsened with stress, 
increased sleep impairment and frequent nightmares, and 
impaired ability to concentrate his thoughts.  

The report of a VA examination conducted in February 2001 
shows that the veteran complained of having problems falling 
asleep and remaining asleep, concentrating his thoughts to 
perform tasks, an exaggerated startle response, recurrent 
intrusive thoughts that related to his traumatic memories, 
with nightmares that occurred 2 to 3 times per week, and 
avoidance of people and crowds.  He stated that he did 
possess a few friends and that he occasionally went out on 
social events with his spouse.  On mental status examination 
he was alert, casually groomed and very nervous, restless, 
shaky and almost tearful as he related his traumatic 
experiences in Vietnam.  He appeared older than his stated 
age.  He was oriented on all spheres and displayed fair 
memory of remote and recent events.  His fund of general 
knowledge was fairly good.  He was able to perform serial 7's 
and displayed fair judgment and insight into his condition.  
He was diagnosed with PTSD with a history of bipolar disorder 
and alcohol abuse.  

In a January 2002 statement, private psychologist J. F. 
Guinan, Ph.D., reported that he was the veteran's counselor 
for several months.  Dr. Guinan reported that the veteran's 
psychiatric disorder made him sensitive and nervous when 
micro-managed at the workplace, during which he tended to 
react with extreme anxiety followed by excessive worry.  He 
appeared to be responding to treatment for his condition and 
Dr. Guinan believed him to be ready to return to work on a 
full-time basis with a positive prognosis if he continued to 
receive counseling and also received support from his work 
environment.

A February 2002 private medical examination report shows that 
the examiner noted that the veteran had PTSD and that he 
complained of having poor sleep, frequent nightmares, 
episodes of night terrors twice per week, and that his spouse 
reported that his was irritable, had problems concentrating, 
exhibited poor memory, a significant tremor, and was 
depressed.  On examination, he was alert and oriented, but 
was also agitated.  The examiner noted that the veteran's 
psychological status noticeably deteriorated during the 
course of the examination.

VA psychiatric treatment and counseling records dated up to 
October 31, 2002, show that the veteran was psychiatrically 
hospitalized for PTSD in the summer of 2002.  An October 2002 
RO rating decision shows that he was awarded a temporary 
total evaluation from June 17, 2002 to October 31, 2002, 
under the provisions of 38 C.F.R. § 4.29 for his period of 
inpatient treatment for his service-connected psychiatric 
disability.  Accordingly, as the veteran's service-connected 
psychiatric disorder was assigned a 100 percent evaluation 
from June 17, 2002 to October 31, 2002, this time during the 
appeal period was a full grant of benefits, and is not on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Separate diagnostic codes identify the various 
disabilities.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2004).

The veteran's PTSD is currently rated as 30 percent disabling 
for the period from July 18, 2000 to June 16, 2002.  The 
applicable rating schedule is contained in 38 C.F.R. § 4.130, 
Diagnostic Code 9411, and provides the following rating 
criteria:

Assignment of a 30 percent evaluation is warranted 
for PTSD manifested by occupational and social 
impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent 
events).

A 50 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the 
ability to function independently, appropriately, 
or effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where there is 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time and 
place, memory loss for names of close relatives, 
own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411.

Applying the above criteria to the facts of the case, the 
medical evidence shows a constellation of psychiatric 
symptomatology which more closely approximates the criteria 
contemplated for a 50 percent rating in Diagnostic Code 9411, 
such that the assignment of an increased evaluation is 
warranted, from 30 percent to 50 percent, for the period from 
July 18, 2000 to June 16, 2002.  See 38 C.F.R. § 4.7.  
Psychiatric treatment records and examination reports from 
2000 to 2002, show that the veteran's PTSD was manifested by 
accounts of intrusive thoughts, memory flashbacks and 
nightmares associated with his exposure to combat-related 
traumatic events during service, for which he was treated 
with counseling and medication.  

The VA psychiatric examinations conducted throughout the 
period from 2000 to 2002, consistently show that the veteran 
experienced moderate to serious PTSD symptoms that 
contributed to his socially withdrawn state of daily living 
and problems coping with day-to-day work-related stress, 
thereby demonstrating that he has an impaired ability to 
establish and maintain effective relationships and 
occupational impairment.  Although the veteran was evidently 
employed during the time period addressed in this analysis, 
and also was able to keep a few friends and go out socially 
with his wife on rare occasions, this appeared to be the 
extent of his willingness and ability to interact with his 
community.  He was clearly impaired by recurring nightmares 
and intrusive thoughts of his military experiences, which 
occurred several times per week.  Accordingly, the Board 
finds that the assignment of an increased evaluation, from 30 
percent to 50 percent, for the veteran's service-connected 
PTSD would represent a more adequate reflection of the state 
of his psychiatric disability from July 18, 2000 to June 16, 
2002.

The Board finds, however, that there is no medical evidence 
of record that would support a rating in excess of 50 percent 
for PTSD for the period from July 18, 2000 to June 16, 2002.  
The objective evidence does not demonstrate that the veteran 
had obsessional rituals which interfered with routine 
activities, near continuous panic, or depression affecting 
his ability to function independently, appropriately, or 
effectively.  The evidence does not show that he was totally 
unable to function in an occupational setting at that time.  
Furthermore, the evidence does not demonstrate that he 
displayed intermittently illogical speech, spatial 
disorientation, or neglect of his personal appearance and 
hygiene.  The evidence also does not demonstrate that he 
displayed inappropriate behavior or that he was a persistent 
danger to himself or other people due to suicidal or 
homicidal ideation during July 2000 to June 2002.  He was 
also well oriented in all spheres and capable of managing his 
own financial affairs.  Accordingly, an increased rating for 
PTSD to 50 percent but no more, is warranted for the period 
from July 18, 2000 to June 16, 2002.  

 
ORDER

A 50 percent rating for PTSD, for the period from July 18, 
2000 to June 16, 2002, is granted.  


REMAND

Propriety of a 50 percent evaluation assigned for PTSD for 
the period commencing on November 1, 2002.

At a videoconference hearing conducted before the Board in 
November 2004, the veteran contended that his service-
connected PTSD had increased in severity since the time of 
his most recent VA psychiatric examination in April 2003, 
such that the findings shown on that examination no longer 
adequately reflected the degree to which he was disabled by 
this psychiatric disability.  In view of the veteran's 
assertion that his psychiatric disability has worsened, the 
Board finds it necessary to remand this issue for a new VA 
examination so that an accurate assessment of the current 
state of his psychiatric impairment may be obtained.  See 
Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when a veteran 
claims that his disability is worse than when originally 
rated and the available evidence is too old for an adequate 
evaluation of his current condition, VA's duty to assist 
includes providing a new medical examination); see also Green 
v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the VA's 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

The veteran has also reported that he was awarded disability 
benefits from the Social Security Administration (SSA) 
following his "early retirement" from employment in 2002.  
These records may be of probative value with regard to the 
veteran's claim for a rating increase in excess of 50 percent 
for the period commencing on November 1, 2002.  Therefore, 
the case should be remanded so that the RO may contact SSA 
and request copies of their records of his SSA claim for 
inclusion in the claims file.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 371 (1992).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The veteran should be requested to 
identify the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers who 
have treated him for PTSD since April 
2003.  With any necessary authorization 
from the veteran, an attempt to obtain 
copies of pertinent treatment records 
identified by him in response to this 
request, which have not been previously 
secured, should be made.  All attempts 
to secure this evidence must be 
documented in the claims file.  If, 
after making reasonable efforts to 
obtain named records, such records 
cannot be obtained, the veteran must be 
notified and (a) the specific records 
that cannot be obtained should be 
identified; (b) the efforts that made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claim should 
be noted.  The veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO should contact SSA and 
request that it is provided with copies 
of the records reviewed by SSA that 
pertain to the veteran's successful 
claim for SSA disability benefits.  
These records should be associated with 
the veteran's claims file.

3.  The veteran should be provided with a 
VA psychiatric examination to evaluate 
the severity of his PTSD.  The examiner 
should review the veteran's claims folder 
in conjunction with the examination.  Any 
tests deemed appropriate by the examiner 
should be conducted.  After examining the 
veteran, the examiner should present a 
Global Assessment of Functioning score, 
with an explanation of the score 
assigned.

The examiner's report should describe the 
following:  personal appearance and 
hygiene; mood; affect; speech; ability to 
understanding complex commands; judgment; 
abstract thinking; and orientation 
(spatial, time, and place).  The examiner 
should also address symptoms which are 
usually covered in a mental status 
evaluation including whether symptoms are 
mild or transient or controlled by 
continuous medication; anxiety, if any; 
suspiciousness, if any; panic attacks 
(frequency and duration), if any; extent 
of sleep impairment, if any; degree of 
memory loss or impairment, if any; 
disturbances of motivation and mood, if 
any; suicidal ideation, if any; 
obsessional rituals which interfere with 
routine activities, if any; impaired 
impulse control (such as unprovoked 
irritability with periods of violence), 
if any; degree of impairment, if any, in 
the ability to adapt to stressful 
circumstances (including work or a work-
like setting); degree of impairment, if 
any, in ability to establish and maintain 
effective relationships; degree of 
impairment, if any, in thought processes 
or communication; persistent delusions or 
hallucinations, if any; grossly 
inappropriate behavior, if any.  All 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Following the aforementioned action, 
the claim of entitlement to an increased 
rating in excess of 50 percent for PTSD 
for the period commencing on November 1, 
2002 should be considered based on all 
evidence of record.  

6.  If the maximum benefit sought is not 
awarded with regard to the claim, the 
veteran and his representative should be 
provided with a Supplemental Statement 
of the Case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for 
appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


